DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 12/20/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Status of Claims
Applicant's amendment of claims 1, 2, 11, 21, cancellation of claims 10, 18-20, 22, 24, and additions of new claims 25-26 in “Claims” filed on 12/09/2021 with the “Request for Continued Examination (RCE)” filed on 12/20/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1-9, 11-17, 21, 23, and 25-26 pending for prosecution.

Reason for Allowances
Claims 1-9, 11-17, 21, 23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “ forming, by a first process, a via that contacts the first conductive feature, the via formed of a metal material; performing a Chemical Mechanical Polishing (CMP) process to a top surface of the via; depositing an Interlayer Dielectric (ILD) layer on the via; forming a trench within the ILD layer to expose the via; and filling, by a second process that is different that the first process, the trench with the metal material to form a second conductive feature that contacts the viametal material of the second conductive feature completely fills the trench and physically contacts the ILD layer, wherein the metal material is filled within the trench without a barrier layer being disposed within the trench prior to the filling of the trench with the metal material to form the second conductive feature”, as recited in Claim 1, in combination with the remaining process steps and sequences of the claim.	Claims 2-9, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 11: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “in a first process, forming a via within the first dielectric layer, the via formed of a metal material; performing a Chemical Mechanical Polishing process to a top surface of the via; forming a second dielectric layer on the first dielectric layer and the via; forming a trench in the second dielectric layer that exposes the via; and in a second process that is different than the first process, forming the metal material within the trench to form a conductive feature within the trench such that the metal material wherein the metal material of the conductive feature is formed within the trench without a barrier layer being disposed within the trench prior to the forming of the metal material within the trench to form the conductive feature”, as recited in Claim 11, in combination with the remaining process steps and sequences of the claim.
Claims 12-17, are allowed as those inherit the allowable subject matter from claim 11.
Regarding Claim 21: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a first conductive feature within the first dielectric layer, the first conductive feature formed of a metal material; forming a second dielectric layer over the first conductive feature; forming a third dielectric layer over the second the metal material in the first trench to form a via, wherein the metal material completely fills the first trench and physically contacts the first conductive feature and the second and third dielectric layers; and 4U.S. App. No.: 16/573,719Attorney Docket No.: P20183244US00 / 24061.3865US01 Response to Office Action dated Oct. 13, 2021forming a fourth dielectric layer over the third dielectric layer, forming a second trench extending through the fourth dielectric layer to expose the via, and forming, by a second process that is different than the first process, the metal material within the second trench to form a second conductive feature, wherein the metal material completely fills the second trench and physically contacts the via and the fourth dielectric layer, wherein the metal material is formed within the second trench without a barrier layer being disposed within the second trench prior to the forming of the metal material within the second trench”, as recited in Claim 21, in combination with the remaining process steps and sequences of the claim. 

Claims 23 and 25-26, are allowed as those inherit the allowable subject matter from claim 21.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
DeBoer et al. (US 20020168830 A1; hereinafter DeBoer) “Double Sided Container Process Used During The Manufacture Of A Semiconductor Device”.
JangJian et al. (US 20160111325 A1; hereinafter JangJian) “ETCH STOP LAYER IN INTEGRATED CIRCUITS”.	
Wu et al. (US 20170110397 A1; hereinafter Wu) “METHOD AND APPARATUS FOR FORMING SELF-ALIGNED VIA WITH SELECTIVELY DEPOSITED ETCHING STOP LAYER”.	
Pan et al. (US 20150162280 A1; hereinafter Pan) “Surface Pre-Treatment For Hard Mask Fabrication”.	
Prior Art DeBoer teaches field of semiconductor manufacturing and, more particularly, to a method for forming a container capacitor and digit line structure ([0001]), wherein (Fig. 1+; [0003+]) providing a semiconductor wafer substrate assembly comprising a plurality of first contact pads and a plurality of second contact pads with a dielectric layer over said first and second contact pads; etching said dielectric layer and forming first and second cross sectional sidewalls from said dielectric layer and a first opening in said dielectric layer, and exposing said first contact pads; forming an etch stop layer along said first and second sidewalls; subsequent to forming said etch stop layer, forming a first portion of a conductive plug within said DeBoer does not expressly teach  forming, by a first process, a via that contacts the first conductive feature, the via formed of a metal material; performing a Chemical Mechanical Polishing (CMP) process to a top surface of the via; depositing an Interlayer Dielectric (ILD) layer on the via; forming a trench within the ILD layer to expose the via; and filling, by a second process that is different that the first process, the trench with the metal material to form a second conductive feature that contacts the viametal material of the second conductive feature completely fills the trench and physically contacts the ILD layer, wherein the metal material is filled within the trench without a barrier layer being disposed within the trench prior to the filling of the trench with the metal material to form the second conductive feature (claim 1); or in a first process, forming a via within the first dielectric layer, the via formed of a metal material; performing a Chemical Mechanical Polishing process to a top surface of the via; forming a second dielectric layer on the first dielectric layer and the via; forming a the metal material within the trench to form a conductive feature within the trench such that the metal material wherein the metal material of the conductive feature is formed within the trench without a barrier layer being disposed within the trench prior to the forming of the metal material within the trench to form the conductive feature (claim 11); or forming a first conductive feature within the first dielectric layer, the first conductive feature formed of a metal material; forming a second dielectric layer over the first conductive feature; forming a third dielectric layer over the second dielectric layer, the third dielectric layer formed of a different material than the second dielectric layer; forming a first trench extending through the second and third dielectric layers to expose the first conductive feature; forming, by a first process, the metal material in the first trench to form a via, wherein the metal material completely fills the first trench and physically contacts the first conductive feature and the second and third dielectric layers; and 4U.S. App. No.: 16/573,719Attorney Docket No.: P20183244US00 / 24061.3865US01 Response to Office Action dated Oct. 13, 2021forming a fourth dielectric layer over the third dielectric layer, forming a second trench extending through the fourth dielectric layer to expose the via, and forming, by a second process that is different than the first process, the metal material within the second trench to form a second conductive feature, wherein the metal material completely fills the second trench and physically contacts the via and the fourth dielectric layer, wherein the metal material is formed within the second trench without a barrier layer being disposed within the second trench prior to the forming of the metal material within the second trench (claim 21).
Prior Art JangJian teaches an integrated circuit structure includes a dielectric layer and an etch stop layer ([Abstract]), wherein (Fig. 1+; [0013+]) forming an etch stop layer over a first dielectric layer, wherein the forming the etch stop layer comprises: forming a metal nitride layer over the first dielectric layer; and performing a treatment on the metal nitride layer using an oxygen-containing gas or a carbon-containing gas, wherein a top surface layer of the metal nitride layer is converted to a second sub layer of the etch stop layer, and a bottom layer of the metal nitride layer remains untreated to act as a first sub layer of the etch stop layer; forming a second dielectric layer over the etch stop layer; etching the second dielectric layer, wherein the etching stops on the etch stop layer; and etching through the etch stop layer. But, Prior Art JangJian does not expressly teach  forming, by a first process, a via that contacts the first conductive feature, the via formed of a metal material; performing a Chemical Mechanical Polishing (CMP) process to a top surface of the via; depositing an Interlayer Dielectric (ILD) layer on the via; forming a trench within the ILD layer to expose the via; and filling, by a second process that is different that the first process, the trench with the metal material to form a second conductive feature that contacts the viametal material of the second conductive feature completely fills the trench and physically contacts the ILD layer, wherein the metal material is filled within the trench without a barrier layer being disposed within the trench prior to the filling of the trench with the metal material to form the second conductive feature (claim 1); or in a first process, forming a via within the first dielectric layer, the via formed of a metal material; performing a Chemical Mechanical Polishing process to a top surface of the via; forming a second dielectric layer on the first dielectric layer and the via; forming a trench in the second dielectric layer that exposes the via; and in a second process that is different than the first process, forming the metal material within the trench to form a conductive feature within the trench such that the metal material wherein the metal material of the conductive feature is formed within the trench without a barrier layer being disposed within the trench prior to the forming of the metal material within the trench to form the conductive feature (claim 11); or forming a first conductive feature within the first dielectric layer, the first conductive feature formed of a metal material; forming a second dielectric layer over the first conductive feature; forming a third dielectric layer over the second dielectric layer, the third dielectric layer formed of a different material than the second dielectric layer; forming a first trench extending through the second and third dielectric layers to expose the first conductive feature; forming, by a first process, the metal material in the first trench to form a via, wherein the metal material completely fills the first trench and physically contacts the first conductive feature and the second and third dielectric layers; and 4U.S. App. No.: 16/573,719Attorney Docket No.: P20183244US00 / 24061.3865US01 Response to Office Action dated Oct. 13, 2021forming a fourth dielectric layer over the third dielectric layer, forming a second trench extending through the fourth dielectric layer to expose the via, and forming, by a second process that is different than the first process, the metal material within the second trench to form a second conductive feature, wherein the metal material completely fills the second trench and physically contacts the via and the fourth dielectric layer, wherein the metal material is formed within the second trench without a barrier layer being disposed within the second trench prior to the forming of the metal material within the second trench (claim 21).
Prior Art Wu teaches an interconnect structure is formed over a substrate. The layer contains an interlayer dielectric (ILD) material and a metal line disposed in the ILD ([Abstract]), wherein (Fig. 1+; [0012+]) forming a first conductive element in a first dielectric material; forming, through a selective atomic layer deposition (SALD) process, a first etching stop layer on the first dielectric material but not on the first conductive element; forming a second etching stop layer over the first etching stop layer, wherein the second etching stop layer and the first etching stop layer have different material compositions; forming a second dielectric layer over the second etching stop layer; forming an opening in the second dielectric layer through one or more etching processes, wherein the opening extends through the second etching stop layer but not through the first etching stop layer, and wherein the opening is at least partially aligned with the first conductive element; and forming a second conductive element over the first conductive element, wherein the second conductive element is formed to be at least partially aligned with, and electrically coupled to, the first conductive element. But, Prior Art Wu does not expressly teach  forming, by a first process, a via that contacts the first conductive feature, the via formed of a metal material; the metal material to form a second conductive feature that contacts the viametal material of the second conductive feature completely fills the trench and physically contacts the ILD layer, wherein the metal material is filled within the trench without a barrier layer being disposed within the trench prior to the filling of the trench with the metal material to form the second conductive feature (claim 1); or in a first process, forming a via within the first dielectric layer, the via formed of a metal material; performing a Chemical Mechanical Polishing process to a top surface of the via; forming a second dielectric layer on the first dielectric layer and the via; forming a trench in the second dielectric layer that exposes the via; and in a second process that is different than the first process, forming the metal material within the trench to form a conductive feature within the trench such that the metal material wherein the metal material of the conductive feature is formed within the trench without a barrier layer being disposed within the trench prior to the forming of the metal material within the trench to form the conductive feature (claim 11); or forming a first conductive feature within the first dielectric layer, the first conductive feature formed of a metal material; forming a second dielectric layer over the first conductive feature; forming a third dielectric layer over the second dielectric layer, the third dielectric layer formed of a different material than the second dielectric layer; the metal material in the first trench to form a via, wherein the metal material completely fills the first trench and physically contacts the first conductive feature and the second and third dielectric layers; and 4U.S. App. No.: 16/573,719Attorney Docket No.: P20183244US00 / 24061.3865US01 Response to Office Action dated Oct. 13, 2021forming a fourth dielectric layer over the third dielectric layer, forming a second trench extending through the fourth dielectric layer to expose the via, and forming, by a second process that is different than the first process, the metal material within the second trench to form a second conductive feature, wherein the metal material completely fills the second trench and physically contacts the via and the fourth dielectric layer, wherein the metal material is formed within the second trench without a barrier layer being disposed within the second trench prior to the forming of the metal material within the second trench (claim 21).
Prior Art Pan teaches a robust metallization profile is formed by pre-treat an anti-reflective coating layer by plasma before forming a hard mask layer ([Abstract]), wherein (Fig. 1+; [0009+]) forming a dielectric layer with a first etch stop layer and a second etch stop layer on a substrate, forming an anti-reflective coating layer on the dielectric layer, performing a pre-treatment on a surface of the anti-reflective coating layer to form a pre-treated surface layer, and forming a metal hard mask layer over the anti-reflective coating layer; patterning and etching a trench structure through the metal hard mask layer, the pre-treated surface layer, the anti-reflective coating layer and the dielectric Pan does not expressly teach  forming, by a first process, a via that contacts the first conductive feature, the via formed of a metal material; performing a Chemical Mechanical Polishing (CMP) process to a top surface of the via; depositing an Interlayer Dielectric (ILD) layer on the via; forming a trench within the ILD layer to expose the via; and filling, by a second process that is different that the first process, the trench with the metal material to form a second conductive feature that contacts the viametal material of the second conductive feature completely fills the trench and physically contacts the ILD layer, wherein the metal material is filled within the trench without a barrier layer being disposed within the trench prior to the filling of the trench with the metal material to form the second conductive feature (claim 1); or in a first process, forming a via within the first dielectric layer, the via formed of a metal material; performing a Chemical Mechanical Polishing process to a top surface of the via; forming a second dielectric layer on the first dielectric layer and the via; forming a trench in the second dielectric layer that exposes the via; and in a second process that is different than the first process, forming the metal material within the trench to form a conductive feature within the trench such that the metal material wherein the metal material of the conductive feature is formed within the trench without a barrier layer being disposed within the trench prior to the forming of the metal material within the trench to form the conductive feature (claim 11); or forming a first conductive feature within the first dielectric layer, the first conductive feature formed of a metal material; forming a second dielectric layer over the first conductive feature; forming a third dielectric layer over the second dielectric layer, the third dielectric layer formed of a different material than the second dielectric layer; forming a first trench extending through the second and third dielectric layers to expose the first conductive feature; forming, by a first process, the metal material in the first trench to form a via, wherein the metal material completely fills the first trench and physically contacts the first conductive feature and the second and third dielectric layers; and 4U.S. App. No.: 16/573,719Attorney Docket No.: P20183244US00 / 24061.3865US01 Response to Office Action dated Oct. 13, 2021forming a fourth dielectric layer over the third dielectric layer, forming a second trench extending through the fourth dielectric layer to expose the via, and forming, by a second process that is different than the first process, the metal material within the second trench to form a second conductive feature, wherein the metal material completely fills the second trench and physically contacts the via and the fourth dielectric layer, wherein the metal material is formed within the second trench without a barrier layer being disposed within the second trench prior to the forming of the metal material within the second trench (claim 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 



/OMAR F MOJADDEDI/Examiner, Art Unit 2898